Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on April 22nd, 2021.  Claims 1-11 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The programming of the computer to determine the presence of the malaria-specific nanoparticle in the red blood cells by items (1), (2), or (3) is not sufficiently disclosed in the specification.
As amended, Examiner notes the following-
The programming of the computer to determine the presence of the malaria-specific nanoparticle in the red blood cells by items (1), (2), or (3) is not sufficiently disclosed in the specification.
With regard to item (1), as amended, the recitation to “identifying increases in optical scattering…compared to normal red blood cell,” Examiner initially asserts that it appears Applicant intends to recite “un-infected red blood cells” in order to parallel the disclosure with respect to RBCs that are not infected with malarial parasite in lieu of the “normal” recitation.  
However, this also calls into question whether the “normal/uninfected with malarial parasites RBC” can be infected with other conditions/diseases and remain to provide a proper relative baseline to compare against in assessing the presence of a PTNB particularly connected with a malarial infection.  For example, Applicant’s disclosure in par. [0050] notes that PTNBs were generated in cancer cells with gold nanoparticles.  By this, it can be seen that the mere detection of a PTNB does not necessarily correlate with malarial infection alone.
By this, it remains that the correlation between such increased optical scattering (as in item (1), and likewise with respect to items (2) and (3) ) provide for a targeted 
Further, while Examiner acknowledges Applicant’s remarks and figures 7/9 and their disclosure, the disclosure does not provide basis for the broad and general qualitative assessment of generally “identifying increases in optical scattering…” as it is not seen that any detected increase in optical scattering relative to an un-infected RBC correlates with the identification of a PTNB. 
 It appears from the disclosure that such relative increases in scattering compared to an un-infected RBC are drawn to particular scattering increases and occurring at particular investigation parameters with respect to the particular parameters of the pulsed light source that is interrogating the sample (pars. [0067-0069], for example, of Applicant’s pre-grant publication US 2019/0345478.  
It is additionally noted that the values in figure 9 are illegible for the various graphs shown and the optical/acoustical responses.

  Examiner additionally notes that this is similarly seen with respect to items (2) and (3), wherein particular conditions and parameters are required in order to assess a presence of a PTNB (see pars. [0070-0075], for example.)


It appears throughout items (1), (2), and (3) that it is relied upon that the computer is actively and particularly controlling a laser to fire a plurality of pulses at various durations, wavelengths, and fluences in order to splice out the particular optical 
While these recitations in items (1), (2), and (3) themselves require further clarification in connection with the determination of the presence of a malaria-specific nanoparticle, Examiner asserts that Applicant should positively recite the tunable pulsed laser and the computer connected therewith and configured to control such parameters as discussed above as positive elements to the system.


These issues pervade through dependent claims 2-11.
Further, and particularly in claim 8, the specification inadequately provides for those acoustic signals/pressure pulses identified which correspond with a photothermal nanobubble.  Examiner notes pars. [0037,0040,0073,007] of Applicant’s specification only provides a general discussion that photothermal nanobubbles emit pressure pulses that may be detected, but inadequately discloses what “pressure pulses” or values of the acoustic signal(s) provide for the identification of a photothermal nanobubble.  Further, as discussed above, the particulars of figure 9 are illegible.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed system are indefinitely defined herein.
Initially, the functionality of the optical fiber is unclearly recited.
As amended, it appears that Applicant was attempting to absolve the prior issues noted under 35 USC 112 a/1st paragraph and separately discuss the two functions of the optical fiber to receive/deliver laser pulses from a pulsed laser source and then a second function of receiving emission signals from the blood vessels.  However, the recitation at present amounts to a redundant discussion of only one of the functionalities, in which Applicant has inadvertently recited “further configured to receive optical signals generated by a probe laser.”
Herein, it appears that wherein that the recitation should be something on the order of “…to receive and convey optical emission signals generated from the subcutaneous blood vessel…wherein an optical detector is further provided and in optical communication with the optical fiber for detecting said optical emission signals generated from the subcutaneous blood vessel…”


Further, the programming of the computer is indefinitely defined herein.
Initially, Examiner notes that the programming for items (1), (2), and (3) is indefinitely defined as it relies on the particular timed pulses or laser light, wherein the present system does not positively provide for these elements.  
A pulsed laser light source has not been positively claimed as a structural element of the claimed system.
At present, the positively claimed structural elements of the system are drawn to an optical fiber probe, an optical detector, and a computer.  Herein, the claims do not positively provide for a pulsed laser or a computer connected therewith configured to control the various aspects thereof (pulse duration, wavelength, pulse fluence, pulse repetition). 
 The recitation to the optical fiber probe provides for the functionality of the fiber probe to deliver light from a pulsed laser and does not positively claimed the actual laser as a part of the system.

Additionally, the optical detector is provided as “detecting optical signals,” while the programming of the computer particularly relies on optical scattering signals, wherein the claims indefinitely provide basis for such optical scattering signals.  
Does Applicant intend to provide the optical detector arranged in a particular manner and functionally provided for detecting such optical scattering signals?

Further, as in items (1), (2), and (3), the recited processes are indefinitely defined in the claims.  
With regard to item (1), as amended, the recitation to “identifying increases in optical scattering…compared to normal red blood cell,” Examiner initially asserts that it appears Applicant intends to recite “un-infected red blood cells” in order to parallel the disclosure with respect to RBCs that are not infected with malarial parasite in lieu of the “normal” recitation.  
However, this also calls into question whether the “normal/uninfected with malarial parasites RBC” can be infected with other conditions/diseases and remain to provide a proper relative baseline to compare against in assessing the presence of a PTNB.  For example, Applicant’s disclosure in par. [0050] notes that PTNBs were generated in cancer cells with gold nanoparticles.  By this, it remains that the correlation between such increased optical scattering (as in item (1), and likewise with respect to 
Further, while Examiner acknowledges Applicant’s remarks and figures 7/9 and their disclosure, the disclosure does not provide basis for the broad and general qualitative assessment of “identifying increases in optical scattering…” as it is not seen that any detected increase in optical scattering relative to an un-infected RBC correlates with the identification of a PTNB.  It appears from the disclosure that such relative increases in scattering compared to an un-infected RBC are drawn to particular scattering increases and occurring at particular investigation parameters with respect to the parameters of the pulsed light source that is interrogating the sample (pars. [0067-0069], for example, of Applicant’s pre-grant publication US 2019/0345478.  
It is additionally noted that the values in figure 9 are illegible for the various graphs shown and the optical/acoustical responses.

  Examiner additionally notes that this is similarly seen with respect to items (2) and (3), wherein particular conditions and parameters are required in order to assess a presence of a PTNB (see pars. [0070-0075], for example.)


It appears throughout items (1), (2), and (3) that it is relied upon that the computer is actively and particularly controlling a laser to fire a plurality of pulses at various durations, wavelengths, and fluences in order to splice out the particular optical information and time-resolved optical information desired by Applicant.  It may be that 
While these recitations in items (1), (2), and (3) themselves require further clarification in connection with the determination of the presence of a malaria-specific nanoparticle, Examiner asserts that Applicant should positively recite the tunable pulsed laser and the computer connected therewith and configured to control such parameters as discussed above as positive elements to the system.

These issues likewise pervade through dependent claims 2-11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner asserts that Applicant’s arguments along with the amendments made to the claims have been addressed in detail in the body of the action.
Therein, claims 1-11 remain rejected under 35 USC 112a/1st paragraph and 35 USC 112 b/2nd paragraph.
nd paragraph, Examiner asserts that noted changes can be made to clearly establish the optical fiber and its functionality, along with the pulsed laser as a positive structural element of the system in order to provide basis for the sought programming-affected control.  There is further discussion to the use of “normal red blood cell” with respect to the discussion in the specification of RBCs uninfected with malarial parasites.
With respect to 35 USC 112 a/1st paragraph, Examiner acknowledges the three discussed manners of ascertaining the presence of a PTNB (par. [0037] of Applicant’s specification) accomplished by one or more optical detector, an acoustic detector, or both.  However, the disclosure is inadequate in disclosing the present breadth of the claims and it appears that particular processing parameters of the pulsed laser source (i.e. particular pulse durations, wavelengths, pulse fluences, and/or pulse repetition rates) are germane to the ability to particular assess and correlate a PTNB.  Further, the disclosure provides that PTNB may be realized in cancer cells which calls into question that merely detecting a PTNB provides a correlation to a malarial-specific nanoparticle (see par. [0050]).
Examiner notes that the claims generally recite that parameters of the laser in the first paragraph of the claim, but, as discussed above, the laser has not been provided as a positive element of the system.  The pulsed laser is merely referenced within the functionality of the optical fiber wherein the optical fiber has the functionality to carry laser pulses from a prospective pulsed laser.
Further, in addition to providing the laser a positive structural element of the system, Applicant should amend the “configured to language” of the controller so as to particularly recite the actuation of the laser at such pulse durations, wavelengths, fluences, and pulse repetition rates (and do so as accordingly with respect to items (1)-(3).)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798